DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 6 claims the glass rod undergoes D2 soaking.  The Examiner interprets D2 to represent deuterium gas.  
Specification
The amendment to the claims filed Nov. 10, 2022 removing the terms “core with diameter D” and “clad with diameter d” is sufficient for the Examiner to withdraw the objection to the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The amendment to the claims filed Nov. 10, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1 and 3-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0214884 A1) in view Bookbinder et al. (US 2015/0143852 – hereinafter Bookbinder) and Bookbinder et al. (US 2017/0363806 – hereinafter Pub’806).
Regarding claims 1 and 7, Inoue discloses a method of forming an optical fiber preform comprising forming a first core rod 100 and a second core rod 110.  Inoue ([0036]-[0039]) discloses the first core rod includes a core portion 101 formed by depositing GeO2 (i.e. doped with germania – claim 7) and SiO2 and an intermediate portion 102 of SiO2 by forming a silica soot body.  This provides for manufacturing of the optical fiber preform, wherein the optical fiber preform is a porous germania doped silica soot body.  Inoue further discloses the optical fiber preform is dehydrated (corresponding to drying) and transparently vitrified (corresponding to sintering).  Inoue ([0040]) further discloses preparing a glass rod from the sintered optical preform in a stretching operation.  
Inoue fails to disclose the length of the glass rod has a length in range of 800 to 1100 mm.  However, Bookbinder ([0072]-[0078]) discloses a similar method of forming a core cane similar to the core rod of Inoue.  Bookbinder discloses ([0072]-[0078]) forming core canes 1.0 meters in length redrawn from a sintered soot glass preform (corresponding to an optical fiber preform) as a porous germania doped preform and drying and sintering of the preform followed by redrawing the sintered optical fiber preform to form canes 1.0 in length for a subsequent silica cladding process.  Both Inoue and Bookbinder disclose forming a glass rod (i.e. cane) from a sintered glass preform.  Bookbinder provides for a teaching in the prior art of the lengths of the glass rods (i.e. canes) formed.  Therefore, based on the additional teachings of Bookbinder, it would be obvious to a person having ordinary skill in the art, to form the glass rod of Inoue having a length of 1.0 meters, since it is a prior art known length for a subsequent silica cladding process.  The combination of Inoue and Bookbinder is a combination of prior art elements according to known methods to yield a predictable result, specifically a glass rod.
Inoue ([0040]-[0045]) further discloses following stretching of first core rod 100 (corresponding to the glass rod), a step of depositing additional silica soot in an outside vapor deposition method onto the glass rod.  This provides for a silica soot preform with a glass rod.  Inoue discloses dehydrating in a chlorine-containing atmosphere (corresponding to drying) and transparent vitrification (corresponding to sintering) of the silica soot preform, wherein the drying and sintering of the silica soot preform results in a sintered silica soot preform.  
Inoue ([0045]) further discloses following sintering, a stretching operation is performed including a diameter contraction.  This provides for drawing a rod from the sintered silica soot preform, as claimed in claim 1 and the rod is drawn from the sintered silica soot preform, as claimed in claim 10.
Inoue fails to disclose the silica soot preform with the glass is formed by inserting the glass rod into a centerline hole of a silica soot preform, wherein the centerline hole is created by removing a mandrel from the silica soot preform.  However, Bookbinder ([0072]-[0078]) discloses an alternative method of forming a silica soot preform with a glass rod.  Bookbinder discloses a core cane inserted into a silica soot preform having a centerline hole.  Bookbinder discloses the centerline hole of the silica soot preform was created by removing an alumina mandrel from the silica soot preform, and drying and sintering of the silica soot preform into a sintered silica soot preform.  Since both Inoue and Bookbinder teach a germania doped glass rod surrounded by silica soot, it would be obvious to a person having ordinary skill in the art, the method of forming a silica soot preform having a glass rod by deposition in the method of Inoue could be substituted by the method of forming a silica soot preform having a glass rod by inserting the glass rod into a centerline hole of a silica soot preform wherein the centerline hole is created by removing a mandrel from the silica soot preform, as taught by Bookbinder.  The substitution is obvious since the method of Inoue and the method of Bookbinder provide for a silica soot preform having a germania doped glass rod.  The substitution provides for applying known prior art methods to yield the predictable result of a silica soot preform having a germania doped glass rod.  
Inoue fails to disclose the refractive index of the optical fiber preform in a range of 2 to 5.  However, Pub’806 ([0008] and [0071]) discloses a method of making a multi-mode optical fiber that includes depositing a porous soot comprising germania-doped silica to form a germania-doped porous soot preform, consolidating the core preform, the core preform having a refractive index alpha profile between 1.9 and 2.2, an example ([0051]) where the germania concentration is 16.2 wt%, and ([0071]) redrawing the core preform into canes following addition of a silica clad overlayer.  Inoue and Pub’036 discloses forming a porous germania-doped core preform, sintering the germania-doped core preform, followed by preparing a glass rod from a sintered germania-doped core preform (i.e. sintered optical fiber preform).  Therefore, it would be obvious to a person having ordinary skill in the art the method of Inoue could be modified to provide for a germania-doped core preform for a multimode optical fiber having a refractive index alpha profile between 1.9 and 2.2 that overlaps Applicant’s claimed range of 2 to 5 and which is broadly interpreted as the claimed refractive index.  The application to provide for a germania-doped core preform for a multimode optical fiber is merely applying a known methods to obtain a refractive index alpha profile having a range that overlaps Applicant’s claimed range.  
Regarding claim 3, in addition to the rejection of claim 1 above, Inoue ([0037]) further discloses the drying is at a temperature ranging from 1000 to 1200 degrees C in a chlorine-containing atmosphere, but fails to disclose details of the chlorine-containing atmosphere, such as helium and chlorine.  However, Bookbinder ([0072]-[0078]) discloses a germania doped soot preform dried in an atmosphere containing chlorine and helium.  Further, Pub’806 ([0070]) discloses the germania-doped soot preform treated in an atmosphere of helium and chlorine at 1050 degrees C.  Therefore, based on the additional teachings of Bookbinder and Pub’806, it would be obvious to a person having ordinary skill in the art, in the drying step of Inoue the chlorine containing atmosphere of Inoue including helium and chlorine.  
Inoue ([0047]) further discloses a transparent soot body can be vitrified at a temperature of approximately 1500 degrees C and discloses vitrification can be performed with helium and chlorine.  Pub’806 ([0070]) further discloses vitrification at 1500 degrees C.  Therefore, based on the additional teachings of Inoue and Pub’806, it would be obvious to a person having ordinary skill in the art, sintering of the optical fiber preform of Inoue at a temperature of approximately 1500 degrees C in presence of helium and chlorine atmosphere, as claimed.
Regarding claims 4 and 9, Inoue fails to disclose the method further comprising soaking the sintered optical fiber preform or the sintered silica soot preform.  However, Bookbinder ([0005]) discloses even after pores have been closed in the sintering process, additional processing steps are often completed to diffuse gas out of the consolidated preform and discloses the diffusion of the gas avoids the formation of gas seeds at high temperatures associated with drawing consolidated glass preforms.  Bookbinder discloses placing glass preforms in holding ovens at temperatures ranging from about 800 degrees C to about 1200 degrees C at times of about 1 hour, 4 hours, 8 hours, and even about 100 hours or more.  Bookbinder discloses the holding oven time increases with increasing glass preform size as time is required for interstitial gas to diffuse out of the glass preform.  Therefore, based on the teachings of Bookbinder, it would be obvious to a person having ordinary skill in the art, the method of Inoue could be improved by including a soaking of the sintered optical fiber preform and/or the sintered silica soot preform at a temperature ranging from 800 degrees C to 1200 degrees C in order to avoid the formation of gas seeds in a subsequent high temperature process, such as the stretching/drawing process performed on the optical fiber preform and/or the sintered optical fiber preform.  Further, it would be obvious to a person having ordinary skill in the art, the holding oven time is a result effective variable affecting the amount of interstitial gas remaining in the sintered optical fiber preform and/or the sintered silica soot glass preform, and it would be obvious to optimize the soaking time continuously to provide for diffusion of interstitial gases out of the preforms.
Regarding claim 8, Inoue ([0047]) further discloses in the drying (i.e. dehydrating) step the silica soot preform is dehydrated in a chlorine containing atmosphere, but fails to disclose details of the chlorine-containing atmosphere, such as helium and chlorine.  However, Bookbinder ([0072]-[0078]) discloses a silica soot preform having a core cane inserted therein dried in an atmosphere containing chlorine and helium.  Therefore, based on the additional teachings of Bookbinder, it would be obvious to a person having ordinary skill in the art, in the drying step of Inoue the chlorine containing atmosphere of Inoue including helium and chlorine.  
Inoue ([0047]) further discloses a transparent soot body can be vitrified at a temperature of approximately 1500 degrees C and discloses vitrification can be performed with helium and chlorine.  Pub’806 ([0070]) further discloses vitrification at 1500 degrees C.  Therefore, based on the additional teachings of Inoue and Pub’806, it would be obvious to a person having ordinary skill in the art, sintering of the optical fiber preform of Inoue at a temperature of approximately 1500 degrees C in presence of helium and chlorine atmosphere, as claimed.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0214884 A1) in view Bookbinder et al. (US 2015/0143852 – hereinafter Bookbinder) and Bookbinder et al. (US 2017/0363806 – hereinafter Pub’806) as applied to claim 1 above, and further in view of Leppert (US 2004/0099015).
Regarding claim 5, Inoue discloses in the stretching operation a diameter contraction (i.e. redrawing) of the sintered optical fiber preform, and Pub’806 discloses the sintered optical fiber preform redrawn into canes.  However, the references fail to disclose a specific diameter, such as the claimed diameter of the glass rod drawn from the sintered optical fiber preform ranges from 5.5 to 7.5 mm +/- 0.5 mm.  However, Leppert ([0009]) discloses in principle the preform is a magnified optical fiber having the same proportions and ratios with respect to refractive indices, core and cladding diameters.  Further, Bookbinder ([0074]) discloses glass canes can be drawn from a sintered optical fiber preform having a diameter of 7.5 mm to about 11 mm and a specific example of a 7.5 mm diameter cane/rod.  Therefore, it would be obvious to a person having ordinary skill in the art the glass rod of Inoue in view of Pub’806  is provided to provide the same proportions and ratios with respect to the target refractive indices and target core and cladding diameters, and therefore, as long as the proportions are the same, the size of the glass cane is merely a change in size/proportion, and it would be obvious a known prior art rod diameter, such as 7.5 mm for the glass cane size, and to minimize the tolerance, since the preform proportions, including proportion irregularities affect the optical fiber.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0214884 A1) in view Bookbinder et al. (US 2015/0143852 – hereinafter Bookbinder) and Bookbinder et al. (US 2017/0363806 – hereinafter Pub’806) as applied to claim 1 above, and further in view of Bookbinder et al. (WO 01/47822 – hereinafter WO’822), and Berkey (US 7,489,850) and Pan et al. (CN104261689 A – hereinafter Pan).
For the Pan refer1ence CN104261689 A, the Examiner is referencing pages of the attached machine translation.
Regarding claim 6, Inoue ([0054]) further discloses the glass rod (stretched “first core rod”) was etched with an HF solution.  Inoue fails to disclose HF etching for 1 hour.  However, Pan ([0005]) discloses the amount of quartz (i.e. quartz etching thickness) is affected by the etching time.  Therefore, Pan discloses the etching time is a result effective variable that affects etching thickness, and it would be obvious to a person having ordinary skill in the art, to optimize the HF etching time to provide for the appropriate amount of etching required.  
Inoue fails to disclose the glass rod undergoes D2 (interpreted as deuterium gas) soaking for about 10-18 hours for removing OH ion concentration from the glass rod.  However, WO’822 (abstract, pg. 3, lines 16-31) discloses treating a core cane with deuterium gas prior to adding additional core and/or cladding materials to provide for an optical waveguide with low water content.  WO’822 discloses the deuterium (D2) exposing step is carried out for a time and temperature sufficient to prevent OH formation in the glass precursor body prior to or during formation of the remainder of the cladding and discloses treatment times of at least 1 hour and at least 2 hours.  Further, Berkey (Col. 10, lines 26- ) discloses deuteration of a silica body in an atmosphere of D2 and discloses the time required for substantially complete deuterium/hydrogen exchange through a volume of silica depends substantially exponentially on the temperature, at least approximately on the square of the diffusion distance, and approximately proportional to the OH-concentration initially in the silica body and the required time also depends on some degree to the concentration of deuterium in contact with the silica body.  Therefore, based on the additional teachings of WO’822 and Berkey, it would be obvious to a person having ordinary skill in the art, to improve the glass rod of Inoue to provide for an optical waveguide with low water content, by D2 soaking the glass rod, and it would be obvious to a person having ordinary skill in the art, Berkey recognizes the time affects the amount of deuterium/hydrogen exchange and is a result effective variable for removing OH ion concentration from the glass rod, and it would be obvious to optimize a result effective variable, such as time, to provide for a soaking time of about 10-18 hours, as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) presented Mar. 18, 2022 have been considered but are moot due to new grounds of rejection necessitated by the amendment removing the optical fiber preform ratio D/d.  
Regarding the refractive index range of 2 to 5, The Examiner has applied an additional reference, the Pub’806 reference addresses obviousness with Inoue to provide for sintered germania-doped optical fiber preform having a refractive index profile alpha profile between 1.9 and 2.2 that overlaps Applicant’s claimed range of 2 to 5 and which is broadly interpreted as the claimed refractive index.  (see obviousness rejection above).  
Regarding pg. 9, second paragraph of Remarks against Inoue, Applicant has combined multiple dependent claims into this argument and has failed to provide for specific arguments against the actual combination of references.  Therefore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding pg. 9, third paragraph, Applicant states Inoue fails to disclose the sintered silica soot preform is utilized to draw one or more rods.  Then states an example of a sintered soot preform to draw 8 rods having a length of 1100 mm and a diameter of 25 mm.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 8 rods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As stated in the rejection of claim 1 above, Inoue in view of Bookbinder provides for preparing a glass rod from the sintered optical fiber preform and a glass rod having a length of 1.0 meter, which is within Applicant’s claimed range.  This argument appears to be a piecemeal analysis of the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Remarks, pgs. 9 third paragraph to line of of pg. 10, Applicant argues Inoue fails to disclose a preform with no centerline bubble and with low centerline dip.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no centerline bubble and with low centerline dip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Remarks, pg. 10, first paragraph starting at line 2, Inoue fails to disclose reduced variation in diameter of core and low scrap of core rods and improved sintering.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduced diameter of core and low scrap of core rods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Remarks - Bookbinder arguments, Applicant has combined multiple dependent claims into this argument and has failed to provide for specific arguments against the actual combination of references.  Therefore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the Examiner maintains the new grounds of rejection of the claims under 35 U.S.C. 103.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741